DETAILED ACTION
This office action is in response to the present application filed on 04/14/2020.
Claims 1-20 are pending of which claims 1, 10 and 19 are independent claims.
IDS, filed on 04/14/2020, is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or  nonobviousness.
Claims 1, 3, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170118315 to Sun (hereinafter “Sun”) in view of US. Pub. 20020172263 to Kindred (hereinafter “Kindred”)


Regarding claim 1: Sun discloses a method for wireless communication, the method comprising: modulating the Bluetooth data in the wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology (Sun, see paragraph [0050], FIG. 5, low power low rate (LPLR) short training field (STF) signal where the LPLR bandwidth is 2 MHz for a 32-point FFT with a tone spacing of 62.5 kHz and may be used in accordance with the existing 11ah tone plan with 1 MHz. For example, the tone plan indicates how many and which tones are to be populated, and which tones are for data and which are for pilot, and  see paragraph[0058], FIG. 7, in Table 7 or FIG. 7, using the examples one can derive the parameters necessary parameters for an low power low rate (LPLR) short training field (STF) signal when the LPLR bandwidth is 2 MHz, the FFT has length 32 (64 for two pilots), tone spacing is 62.5 kHz, K is 1, T is 0.016 us; in general, any suitable combination of parameters may be used for LPLR STF);  wherein the antenna and the Bluetooth radio frequency transceiver are time-multiplexed by the Bluetooth connection between the wireless communication device and the data source and the wireless connection between the wireless communication device and the data receiving device(Sun, see paragraph[0017], an interface includes multiple signal paths between MSM  and BT RFU, a Bi-directional Rx/Tx signal path transfers data between the MSM and BT RFU; Sync-Det/Tx-En (Synchronization Detection/Transmit Enable) path  is a path for the Sync-Det/Tx-En signal to be transmitted from MSM  to BT RFU; this signal indicates to the BT RFU that data is being transmitted from MSM to BT RFU  along data path).  

However, Sun does not explicitly teach receiving Bluetooth data from a data source device through an antenna and a Bluetooth radio frequency transceiver of a wireless communication device via a Bluetooth connection with the data source; and transmitting Kindred, see paragraph[0016] FIG. 1, a BT System includes a Mobile Station Modem (MSM) coupled to a Bluetooth RF Unit (BT RFU) through an interface that is connected to oscillator,  which supplies a timing reference to both MSM  and BT RFU; for outgoing and incoming signals, BT RFU  supplies a Bluetooth compatible signal to Power Amplifier, which is then fed into Transmit/Receive (T/R) switch  before passing through an RF filter  on the path  to an antenna); and transmitting the modulation signal to a data receiving device through the antenna and the Bluetooth radio frequency transceiver module of the wireless communication device via a wireless connection with the data receiving device (Kindred, see paragraph [0008], a wireless modem efficiently interfaced with a Bluetooth radio frequency transceiver unit to allow a wireless telephone to act as a universal interface to a wide variety of consumer electronics and other peripheral devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kindred into Sun’s system/method because it would allow air connectivity between devices at short range.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve Bluetooth connectivity that is power-efficient radio  (Kindred; [0007]).

Regarding claim 3: Sun discloses the  method according to claim 2, wherein the modulation signal includes a preset packet format including 32 orthogonal multicarriers, and the 32 orthogonal multicarriers comprise 2 pilot subcarriers (Sun, see paragraph[0043], a low power low rate (LPLR) format signal may occupy a bandwidth that is 1/N of the bandwidth of the regular preamble; for example, the LPLR format may occupy a bandwidth of 5 MHz (N=4), and may be duplicated 4 times to occupy the full 20 MHz bandwidth; the LPLR format may occupy a bandwidth of 2 MHz (N=10), and may be duplicated 10 times to occupy the full 20 MHz bandwidth, and  when the LPLR format occupies a bandwidth of 20/N MHz, the LPLR format may be duplicated N times to occupy the full 20 MHz bandwidth, to elaborate on this see FIG. 5, Example 6 where tone spacing is 62.5 KHz with 2 MHz bandwidth) , 24 data subcarriers, one DC subcarrier, and  five subcarriers as guard intervals, the interval between two adjacent subcarriers is 62.5 kHz (Sun, see paragraph[0050], FIG. 5, in FIG. 5, there are six example low power low rate (LPLR)  format signals, their parameters, and corresponding tone plans that may be used with these signals; in a first example, the LPLR bandwidth is 10 MHz for a 64-point FFT with a tone spacing of 156.25 kHz; this first example may be used in accordance with the existing 11a or 11ac tone plan with 20 MHz; in a second example, the LPLR bandwidth is 10 MHz for a 32-point FFT with a tone spacing of 312.5 kHz; this second example may be used in accordance with the existing 11ah tone plan with 1 MHz; in a fourth example, the LPLR bandwidth is 5 MHz for a 32-point FFT with a tone spacing of 156.25 kHz; this fourth example may be used in accordance with the existing 11ah tone plan with 1 MHz; in a sixth example, the LPLR bandwidth is 2 MHz for a 32-point FFT with a tone spacing of 62.5 kHz; this sixth example may be used in accordance with the existing 11ah tone plan with 1 MHz, and the tone plan indicates how many and which tones are to be populated, and which tones are for data and which are for pilot).  

Regarding claim 10. A device for wireless communication, the device comprising: modulate the Bluetooth data to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology, and the modulation signal is transmitted to a data receiving device through the antenna (Sun, see paragraph [0050], FIG. 5, low power low rate (LPLR) short training field (STF) signal where the LPLR bandwidth is 2 MHz for a 32-point FFT with a tone spacing of 62.5 kHz and may be used in accordance with the existing 11ah tone plan with 1 MHz. For example, the tone plan indicates how many and which tones are to be populated, and which tones are for data and which are for pilot, and  see paragraph[0058], FIG. 7, in Table 7 or FIG. 7, using the examples one can derive the parameters necessary parameters for an low power low rate (LPLR) short training field (STF) signal when the LPLR bandwidth is 2 MHz, the FFT has length 32 (64 for two pilots), tone spacing is 62.5 kHz, K is 1, T is 0.016 us; in general, any suitable combination of parameters may be used for LPLR STF)

However, Sun does not explicitly teach an antenna; a Bluetooth radio frequency transceiver; a digital to analog/analog to digital converter (DAC/ADC); a modem; a Bluetooth baseband processor; a Bluetooth protocol processor, wherein the modem includes a Bluetooth digital modem and a narrowband orthogonal multi-carrier digital modem, the modulation signal includes a preset packet format, the Bluetooth digital modem is configured to receive Bluetooth data sent by a data source through the antenna and the Bluetooth radio frequency transceiver via a Bluetooth connection with the data source, wherein the narrowband orthogonal multi-carrier digital modem is provided  and the Bluetooth radio frequency transceiver via a wireless connection with the data receiving device, and wherein the. antenna and the Bluetooth radio frequency transceiver are time-multiplexed by the Bluetooth connection between the wireless communication device and the data source, and the wireless connection between the wireless communication device and the data receiving device . However, Kindred in the same or similar field of endeavor teaches an antenna; a Bluetooth radio frequency transceiver; a digital to analog/analog to digital converter (DAC/ADC); a modem (Kindred, see paragraph [0026], BT RFU performs the necessary tasks on Tx path to translate the raw baseband data, pre-BT Gaussian Frequency Shift Keyed (GFSK) modulation up to RF frequencies (2.4 GHz); Tx path data Gaussian filter, digital to analog converter (DAC)); a Bluetooth baseband processor; a Bluetooth protocol processor, wherein the modem includes a Bluetooth digital modem and a narrowband orthogonal multi-carrier digital modem, the modulation signal includes a preset packet format, the Bluetooth digital modem is configured to receive Bluetooth (Kindred, see paragraph [0029], an MSM device and an RFU device in a mobile phone (not shown) which can use the Bluetooth (BT) RF link  to communicate with an external device, such as a PC for the purpose of synchronizing an address book; the procedure to establish the link requires many protocol steps but for the BT interface and logic the identical sequences to send and receive packets are repeated over and over) and the Bluetooth radio frequency transceiver via a wireless connection with the data receiving device, and wherein the. antenna and the Bluetooth radio frequency transceiver are time-multiplexed by the Bluetooth connection between the wireless communication device and the data source, and the wireless connection between the wireless communication device and the data receiving device (Kindred, see paragraph [0028], FIG. 3, an interface connects with MSM ; Vdd Digital I/O receives a reference input from VDD-MSM ;  MSM core formats data and control information intended for BT RFU before transmitting data to Rx and Tx data module; the appropriate symbols are transmitted to time tracking and symbol acquisition module to enable the Sync Detect/Transmit Enable (Sync-Det/Tx-En) path; Sync-Det/Tx-En path is connected to and fed by time tracking and symbol acquisition module; Tx Data whitening module  is also connected to Rx and Tx data module, and in turn transmits/receives data to T/R Duplex block; Transmit/control instructions are conveyed over SBI via serial interface and control circuitry; clocks and timers module is connected to clock reference signal path and provides clocking to various components associated with the communication).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kindred into Sun’s system/method because it would allow air connectivity between devices at short range.  Such combination would have been obvious to combine as all references are from analogous art where a motivation would have been to achieve Bluetooth connectivity that is power-efficient radio technology that connects phones and pagers; Modems; Local area network (LAN) access devices; Headsets; Notebook, desktop, and handheld computers (Kindred; [0007]).

Regarding claim 12: Sun discloses the  wireless communication device according to claim 10, wherein the modulation signal includes a preset packet format including 32 orthogonal multicarriers, and the 32 orthogonal multicarriers comprise 2 pilot subcarriers, 24 data subcarriers(Sun, see paragraph[0043], a low power low rate (LPLR) format signal may occupy a bandwidth that is 1/N of the bandwidth of the regular preamble; for example, the LPLR format may occupy a bandwidth of 5 MHz (N=4), and may be duplicated 4 times to occupy the full 20 MHz bandwidth; the LPLR format may occupy a bandwidth of 2 MHz (N=10), and may be duplicated 10 times to occupy the full 20 MHz bandwidth, and  when the LPLR format occupies a bandwidth of 20/N MHz, the LPLR format may be duplicated N times to occupy the full 20 MHz bandwidth, to elaborate on this see FIG. 5, Example 6 where tone spacing is 62.5 KHz with 2 MHz bandwidth), one DC subcarrier, and five subcarriers as guard intervals, the interval between two adjacent Sun, see paragraph[0050], FIG. 5, in FIG. 5, there are six example low power low rate (LPLR)  format signals, their parameters, and corresponding tone plans that may be used with these signals; in a first example, the LPLR bandwidth is 10 MHz for a 64-point FFT with a tone spacing of 156.25 kHz; this first example may be used in accordance with the existing 11a or 11ac tone plan with 20 MHz; in a second example, the LPLR bandwidth is 10 MHz for a 32-point FFT with a tone spacing of 312.5 kHz; this second example may be used in accordance with the existing 11ah tone plan with 1 MHz; in a fourth example, the LPLR bandwidth is 5 MHz for a 32-point FFT with a tone spacing of 156.25 kHz; this fourth example may be used in accordance with the existing 11ah tone plan with 1 MHz; in a sixth example, the LPLR bandwidth is 2 MHz for a 32-point FFT with a tone spacing of 62.5 kHz; this sixth example may be used in accordance with the existing 11ah tone plan with 1 MHz, and the tone plan indicates how many and which tones are to be populated, and which tones are for data and which are for pilot. Note: since there are 24 subcarriers for two pilots ( 12 for each pilot), each with 32-fourier transform points ).  .  

Regarding claim 19. A system for wireless communication, the system comprising:    performing modulation processing on the Bluetooth data to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology (Sun, see paragraph [0050], FIG. 5, low power low rate (LPLR) short training field (STF) signal where the LPLR bandwidth is 2 MHz for a 32-point FFT with a tone spacing of 62.5 kHz and may be used in accordance with the existing 11ah tone plan with 1 MHz. For example, the tone plan indicates how many and which tones are to be populated, and which tones are for data and which are for pilot, and  see paragraph[0058], FIG. 7, in Table 7 or FIG. 7, using the examples one can derive the parameters necessary parameters for an low power low rate (LPLR) short training field (STF) signal when the LPLR bandwidth is 2 MHz, the FFT has length 32 (64 for two pilots), tone spacing is 62.5 kHz, K is 1, T is 0.016 us; in general, any suitable combination of parameters may be used for LPLR STF); and one or more second wireless communication devices, configured for receiving the modulation signal transmitted by the first wireless communication device, performing demodulation processing on the modulation signal, and obtaining Bluetooth data from the modulation signal; wherein the antenna and the Bluetooth radio frequency transceiver of the first wireless communication device are time-multiplexed by the Bluetooth connection between the first wireless communication device and the data source, and the wireless connection between the first wireless communication device and the second wireless communication devices(Sun, see paragraph[0017], an interface includes multiple signal paths between MSM  and BT RFU, a Bi-directional Rx/Tx signal path transfers data between the MSM and BT RFU; Sync-Det/Tx-En (Synchronization Detection/Transmit Enable) path  is a path for the Sync-Det/Tx-En signal to be transmitted from MSM  to BT RFU; this signal indicates to the BT RFU that data is being transmitted from MSM to BT RFU  along data path).  

Kindred, see paragraph[0016] FIG. 1, a BT System includes a Mobile Station Modem (MSM) coupled to a Bluetooth RF Unit (BT RFU) through an interface that is connected to oscillator,  which supplies a timing reference to both MSM  and BT RFU; for outgoing and incoming signals, BT RFU  supplies a Bluetooth compatible signal to Power Amplifier, which is then fed into Transmit/Receive (T/R) switch  before passing through an RF filter  on the path  to an antenna), transmitting the modulation signal through the antenna and the Bluetooth radio frequency transceiver thereof via a wireless connection with one or more second wireless communication devices(Kindred, see paragraph [0008], a wireless modem efficiently interfaced with a Bluetooth radio frequency transceiver unit to allow a wireless telephone to act as a universal interface to a wide variety of consumer electronics and other peripheral devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to  (Kindred; [0007]).


Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Sun to Sun (hereinafter “Sun”) in view of US. Pub. 20020172263 to Kindred (hereinafter “Kindred”) and the combination of Sun and Kindred is further combined with US. Pub. 20090323610 to Gaddam (hereinafter “Gaddam”)



Regarding claim 4: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology.  However, Sun does not explicitly teach the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: performing 32 point inverse fast Fourier transform to sequence {0, 0, -1-j, 0, -1-j, 0, expanding the 32 time domain points into 80 time domain points { s16, s17, s18, Gaddam, see paragraph [0081], FIG. 4, the output of the bit interleaver is entered serially to the constellation mapper; the input data to the mapper  is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK constellation points, the complex valued number is scaled by a modulation dependent normalization factor KMOD, and the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB ) for the different constellation type and coding rate combinations are summarized in Table 5, and since the data bit per block(NDBPB )  is equal to 72 and this represents 72 time domain points and it should be known that these points can be represented by 72 subcarriers, and this value follows the process of modulation using QPSK, and according to prior art 20100279625, paragraph[0100], [0100], assuming a and b are complex values other than zero, for example, when 4 phase shift keying (PSK) modulation is considered, a and b may have values of +1, -1, +j, -j. When 8 PSK modulation is considered, a and b may have values of +1, -1, +j, -j,                         
                            
                                
                                    (
                                    +
                                    1
                                    +
                                    j
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    (
                                    -
                                    1
                                    +
                                    j
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    ,                        
                             
                            
                                
                                    (
                                    -
                                    1
                                    -
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    ,                          
                            
                                
                                    (
                                    +
                                    1
                                    -
                                    j
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , etc and the same patter applies for QPSK, and the above sequence does not have a representative constellation to follow, and the throughout this specification the invention uses QPSK and according to the claim 32+32+8 = 80, which is 2.5 time, which is constrained by the bandwidth).  In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009

Regarding claim 5: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun does not explicitly teach the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: expanding the 32 time domain points into 72 time domain points { s24, s25, s26, ..., s30, s31, t0, t1, t2, ..., t30, t31, t0, t1, t2, ......, t30, t31} by cycle expansion, to obtain the long training sequence. However, Gaddam in the same or similar field of endeavor teaches the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: expanding the 32 time domain Gaddam, see paragraph [0081], FIG. 4, the output of the bit interleaver is entered serially to the constellation mapper; the input data to the mapper 404 is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK constellation points, the complex valued number is scaled by a modulation dependent normalization factor KMOD, and the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB ) for the different constellation type and coding rate combinations are summarized in Table 5, and since the data bit per block(NDBPB )  is equal to 72 based on QPSK coding rate of  ¾ and this represents 72 time domain points and it should be known that these points can be represented by 72 subcarriers). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009

Regarding claim 6: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the method according to claim 3, Gaddam, see paragraph [0081], FIG. 4, the output of the bit interleaver is entered serially to the constellation mapper; the input data to the mapper 404 is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK constellation points;  the complex valued number is scaled by a modulation dependent normalization factor KMOD, and the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB ) for the different constellation type and coding rate combinations are summarized in Table 5, and since the data bit per block(NDBPB )  is equal to 48 and since the coding rate ½, NDBPB  represents imaginary part of the data that can be represented by 24 bits data subcarrier). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of 

Regarding claim 7: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: performing error correction coding on the signal domain data with a field length of 48 bits in the Bluetooth data to convert the field length to 96 bits; interleaving and modulating the converted signal domain data with a field length of 96 bits to generate 48 complex signals; and dividing the 48 complex signals into two groups and modulating the two groups respectively on the 24 data subcarriers to generate the signal domain data in the preset packet format. However, Gaddam in the same or similar field of endeavor teaches the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: performing error correction coding on the signal domain data with a field length of 48 bits in the Bluetooth data to convert the field length to 96 bits; interleaving and modulating the converted signal domain data with a field length of 96 bits to generate 48 complex Gaddam, see paragraph[0081], FIG. 4, the output of the bit interleaver  is entered serially to a constellation mapper; the input data to the mapper is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK, 16-QAM or 64-QAM constellation points; the complex valued number is scaled by a modulation dependent normalization factor KMOD; Table 4 ( according to Table 4, for QPSK NCBPC=2, KMOD =                        
                            
                                
                                    1
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                     , for 16-QAM NCBPC=4, KMOD =                        
                            
                                
                                    1
                                
                                
                                    
                                        10
                                    
                                
                            
                        
                      , for 64-QAM NCBPC=6, KMOD =                        
                            
                                
                                    1
                                
                                
                                    
                                        42
                                    
                                
                            
                        
                      ) provides the KMOD values for the different modulation types defined in this section; the number of coded bits per block (NCBPB) and the number of data bits per block for the different constellation type and coding rate combinations are summarized in Table 5 (  according to TABLE 5, the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB) for the different constellation type and coding rate combinations Constellation type, for example,  for  QPSK  the coding rate is 1/2 NCBPB = 96, NDBPB = 48 ( this value represents the  two group of data each  half of the 48 data size because of coding rate is 1/2), and since the coding rate for QPSK may also be ¾, the coding rate for 16-QAM is ( ½, or ¾) the coding rate for 64-QAM is (1/2, 2/3, ¾, 5/6), the values of NCBPB and NDBPB can be determined). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it 

Regarding claim 8: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: performing error correction coding, interleaving and modulation on the load data in the Bluetooth data to generate complex signals; grouping the complex signals, each group comprising 24 complex signals; and modulating each group on the 24 data subcarriers to generate the load data in the preset packet format. However, Gaddam in the same or similar field of endeavor teaches the method according to claim 3, further comprising obtaining the short training sequence in the preset packet format, wherein said obtaining the short training sequence in the preset packet format comprises: performing error correction coding, interleaving and modulation on the load data in the Bluetooth data to generate complex signals; grouping the complex signals, each group comprising 24 complex signals; and modulating each group on the 24 data subcarriers to generate the load data in the preset packet format (Gaddam, see paragraph[0081], Table 5 (  according to TABLE 5, the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB) for the different constellation type and coding rate combinations Constellation type, for example,  for  QPSK  the coding rate is 1/2 NCBPB = 96, NDBPB = 48 ( this value represents the  two group of data each  half of the 48 data size because of coding rate is ½ and this value can be divided into two imaginary group, a and b  each with 24 data subcarrier see FIG. 1B the mapping each point into subcarriers), and since the coding rate for QPSK may also be ¾, the coding rate for 16-QAM is ( ½, or ¾) the coding rate for 64-QAM is (1/2, 2/3, ¾, 5/6), the values of NCBPB and NDBPB can be determined). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009

Regarding claim 9: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the method according to claim 3, further comprising: inserting one pilot signal on each of the two pilot subcarriers, and setting the 24 data subcarriers, one DC subcarrier, and the five subcarriers as guard intervals to zero to generate a first modulation signal; performing 32-point inverse fast Fourier transform to the first modulation signal to obtain 32-point time domain signal; adding a cyclic prefix to the 32-point time domain signal to cyclically expand into 36 Gaddam, see paragraph[0081], Table 5 (  according to TABLE 5, the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB) for the different constellation type and coding rate combinations Constellation type, for example,  for  QPSK  the coding rate is 1/2 NCBPB = 96, NDBPB = 48 ( this value represents the  two group of data each  half of the 48 data size because of coding rate is ½ and this value can be divided into two imaginary group, a and b  each with 24 data subcarrier see FIG. 1B the mapping each point into subcarriers), and the data part is 24 subscribers and the 8 subcarriers may be used to hold the cyclic prefix and other instead of the 36 points because the 36 points are not supported by constellation used code rate, and US. Pub. 20190116555 discloses that DU subscribers usage in  paragraph [0134], FIG. 2C, a 20 Megahertz (MHz) bandwidth on a channel that illustrates different resource unit (RU) configurations. In OFDMA, for instance, an OFDM symbol is constructed of subcarriers, the number of which is a function of the physical layer protocol data unit (PPDU) (also referred to as the PHY frame) bandwidth;  there are several subcarrier types: 1) Data subcarriers which are used for data transmission; 2) Pilot subcarriers which are utilized for phase information and parameter tracking; and 3) unused subcarriers which are not used for data/pilot transmission;  the unused subcarriers are the direct current (DC) subcarrier, the Guard band subcarriers at the band edges, and the Null subcarriers. In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009

Regarding claim 13: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem includes operations of: obtaining the short training sequence in the preset packet format comprises: performing 32 point inverse fast Fourier transform to sequence {0, 0, -1-j, 0, Gaddam, see paragraph [0081], FIG. 4, the output of the bit interleaver is entered serially to the constellation mapper; the input data to the mapper  is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK constellation points, the complex valued number is scaled by a modulation dependent normalization factor KMOD, and the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB ) for the different constellation type and coding rate combinations are summarized in Table 5, and since the data bit per block(NDBPB )  is equal to 72 and this represents 72 time domain points and it should be known that these points can be represented by 72 subcarriers, and this value follows the process of modulation using QPSK, and according to prior art 20100279625, paragraph[0100], [0100], assuming a and b are complex values other than zero, for example, when 4 phase shift keying (PSK) modulation is considered, a and b may have values of +1, -1, +j, -j. When 8 PSK modulation is considered, a and b may have values of +1, -1, +j, -j,                         
                            
                                
                                    (
                                    +
                                    1
                                    +
                                    j
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    (
                                    -
                                    1
                                    +
                                    j
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    ,                        
                             
                            
                                
                                    (
                                    -
                                    1
                                    -
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    ,                          
                            
                                
                                    (
                                    +
                                    1
                                    -
                                    j
                                    )
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , etc and the same patter applies for QPSK, and the above sequence does not have a representative constellation to follow, and the throughout this specification the invention uses QPSK and according to the claim 32+32+8 = 80, which is 2.5 time, which is constrained by the bandwidth).  In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009

Regarding claim 14: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem includes operations of:  expanding the 32 time domain points into 72 time domain points { s24, s25, s26, ..., s30, s31, t0, t1, t2, ..., t30, t31, t0, t1, t2, ......, t30, t31} by cycle expansion, to obtain the long training sequence. However, Gaddam in the same or similar field of endeavor teaches the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem includes operations of:  expanding the 32 time domain points into 72 time domain points { s24, s25, s26, ..., Gaddam, see paragraph [0081], FIG. 4, the output of the bit interleaver is entered serially to the constellation mapper; the input data to the mapper 404 is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK constellation points, the complex valued number is scaled by a modulation dependent normalization factor KMOD, and the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB ) for the different constellation type and coding rate combinations are summarized in Table 5, and since the data bit per block(NDBPB )  is equal to 72 and this represents 72 time domain points and it should be known that these points can be represented by 72 subcarriers). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009
.  
Regarding claim 15: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology.  However, Sun  does not explicitly teach the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem Gaddam, see paragraph [0081], FIG. 4, the output of the bit interleaver is entered serially to the constellation mapper; the input data to the mapper 404 is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK constellation points;  the complex valued number is scaled by a modulation dependent normalization factor KMOD, and the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB ) for the different constellation type and coding rate combinations are summarized in Table 5, and since the data bit per block(NDBPB )  is equal to 48 and since the coding rate ½, NDBPB  represents imaginary part of the data that can be represented by 24 bits data subcarrier). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  
.  
Regarding claim 16: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem includes operations of: performing error correction coding on the signal domain data with a field length of 48 bits in the Bluetooth data to convert the field length to 96 bits; interleaving and modulating the converted signal domain data with a field length of 96 bits to generate 48 complex signals; and dividing the 48 complex signals into two groups and modulating the two groups respectively on the 24 data subcarriers to generate the signal domain data in the preset packet format. However, Gaddam in the same or similar field of endeavor teaches the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem includes operations of: performing error correction coding on the signal domain data with a field length of 48 bits in the Bluetooth data to convert the field length to 96 bits; interleaving and modulating the converted signal domain data with a field length of 96 bits to generate 48 complex signals; and dividing the 48 complex signals into two groups and modulating the two groups respectively on the 24 data subcarriers to generate the signal domain data in the preset packet format (Gaddam, see paragraph[0081], FIG. 4, the output of the bit interleaver  is entered serially to a constellation mapper; the input data to the mapper is first divided into groups of NCBPC (2, 4 or 6) bits and then converted into complex numbers representing QPSK, 16-QAM or 64-QAM constellation points; the complex valued number is scaled by a modulation dependent normalization factor KMOD; Table 4 ( according to Table 4, for QPSK NCBPC=2, KMOD =                        
                            
                                
                                    1
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                     , for 16-QAM NCBPC=4, KMOD =                        
                            
                                
                                    1
                                
                                
                                    
                                        10
                                    
                                
                            
                        
                      , for 64-QAM NCBPC=6, KMOD =                        
                            
                                
                                    1
                                
                                
                                    
                                        42
                                    
                                
                            
                        
                      ) provides the KMOD values for the different modulation types defined in this section; the number of coded bits per block (NCBPB) and the number of data bits per block for the different constellation type and coding rate combinations are summarized in Table 5 (  according to TABLE 5, the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB) for the different constellation type and coding rate combinations Constellation type, for example,  for  QPSK  the coding rate is 1/2 NCBPB = 96, NDBPB =48, and since the coding rate for may also be ¾, the coding rate for 16-QAM is ( ½, or ¾) the coding rate for 64-QAM is (1/2, 2/3, ¾, 5/6), the values of NCBPB and NDBPB can be determined). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009

Regarding claim 17: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation Gaddam, see paragraph[0081], Table 5 (  according to TABLE 5, the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB) for the different constellation type and coding rate combinations Constellation type, for example,  for  QPSK  the coding rate is 1/2 NCBPB = 96, NDBPB = 48 ( this value represents the  two group of data each  half of the 48 data size because of coding rate is ½ and this value can be divided into two imaginary group, a and b  each with 24 data subcarrier see FIG. 1B the mapping each point into subcarriers), and since the coding rate for QPSK may also be ¾, the coding rate for 16-QAM is ( ½, or ¾) the coding rate for 64-QAM is (1/2, 2/3, ¾, 5/6), the values of NCBPB and NDBPB can be determined). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been 

Regarding claim 18: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun  does not explicitly teach the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem is configured to further perform: inserting one pilot signal on each of the two pilot subcarriers, and setting the 24 data subcarriers, one DC subcarrier, and the five subcarriers as guard intervals to zero to generate a first modulation signal; performing 32-point inverse fast Fourier transform to the first modulation signal to obtain 32-point time domain signal; adding a cyclic prefix to the 32-point time domain signal to cyclically expand into 36 points {x28, x29, x30, x31, x0, x1, x2, ..., x30, x31} as time domain sampling points; adjusting a sampling rate of the 32-point time domain signal corresponding to the 36 time domain sampling points to a preset sampling rate after over sampling. However, Gaddam in the same or similar field of endeavor teaches . the wireless communication device according to claim 12, wherein the narrowband orthogonal multi-carrier digital modem is configured to further perform: inserting one pilot signal on each of the two pilot subcarriers, and setting the 24 data subcarriers, one Gaddam, see paragraph[0081], Table 5 (  according to TABLE 5, the number of coded bits per block (NCBPB) and the number of data bits per block (NDBPB) for the different constellation type and coding rate combinations Constellation type, for example,  for  QPSK  the coding rate is 1/2 NCBPB = 96, NDBPB = 48 ( this value represents the  two group of data each  half of the 48 data size because of coding rate is ½ and this value can be divided into two imaginary group, a and b  each with 24 data subcarrier see FIG. 1B the mapping each point into subcarriers), and the data part is 24 subscribers and the 8 subcarriers may be used to hold the cyclic prefix and other instead of the 36 points because the 36 points are not supported by constellation used code rate, and US. Pub. 20190116555 discloses that DU subscribers usage in  paragraph [0134], FIG. 2C, a 20 Megahertz (MHz) bandwidth on a channel that illustrates different resource unit (RU) configurations. In OFDMA, for instance, an OFDM symbol is constructed of subcarriers, the number of which is a function of the physical layer protocol data unit (PPDU) (also referred to as the PHY frame) bandwidth;  there are several subcarrier types: 1) Data subcarriers which are used for data transmission; 2) Pilot subcarriers which are utilized for phase information and parameter tracking; and 3) unused subcarriers which are not used for data/pilot transmission;  the unused subcarriers are the direct current (DC) subcarrier, the Guard band subcarriers at the band edges, and the Null subcarriers. In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred  as modified by Gaddam within the system of Sun because it would allow a wireless PHY air interface. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Gaddam  would have been to make efficient use of available bandwidth as disclosed in Gaddam para 0009


Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170118315 to Sun (hereinafter “Sun”) in view of US. Pub. 20020172263 to Kindred (hereinafter “Kindred”) and the combination of Sun and Kindred is further combined with US. Pub. 20150029844 to Pathmasuntharam (hereinafter “Pathmasuntharam”)


Regarding claim 2: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun does not explicitly teach the method according to claim 1, (Pathmasuntharam, see paragraph[0032], FIG. 1, shows an Orthogonal frequency-division multiplexing (OFDM) physical layer convergence procedure(PLCP) frame format, the PLCP frame includes three parts: the PLCP preamble, the SIGNAL, and the DATA; where the PLCP Preamble is composed of a short training field (ST) or repetitions of a "short training sequence” and a long training field (LT) or two repetitions of a "long training sequence" preceded by a guard interval (GI), used for AGC (Automatic gain control) convergence, diversity selection, timing acquisition, and coarse frequency acquisition and channel estimation and fined frequency acquisition in a receiver respectively and both fine and coarse frequency are associated with coarse and fine synchronization; the SIGNAL part contains the control information such as data rate, reserved bit, length, parity bit, tail, etc.; and in terms of modulation, the SIGNAL is transmitted with the most robust 1/2 A rate binary phase shift keying (BPSK) modulation; the DATA part is transmitted at the data rate dependent on the DATA type and indicated in the SIGNAL; the DATA part contains SERVICE bits, Physical Layer Service Data Unit (PSDU), tail, and pad bits; the SIGNAL and the SERVICE bits forms the PLCP header). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred as modified by Pathmasuntharam within the system of Sun because it would allow shortening new SIGNAL fields and removing redundant information from a new SIGNAL field. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Pathmasuntharam  would have been to make the new SIGNAL filed more efficient  as disclosed in Pathmasuntharam para 0061

Regarding claim 11: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun does not explicitly teach the wireless communication device according to claim 10, wherein the modulation signal includes a preset packet format (Pathmasuntharam, see paragraph[0032], FIG. 1, shows an Orthogonal frequency-division multiplexing (OFDM) physical layer convergence procedure(PLCP) frame format, the PLCP frame includes three parts: the PLCP preamble, the SIGNAL, and the DATA; where the PLCP Preamble is composed of a short training field (ST) or repetitions of a "short training sequence” and a long training field (LT) or two repetitions of a "long training sequence" preceded by a guard interval (GI), used for AGC (Automatic gain control) convergence, diversity selection, timing acquisition, and coarse frequency acquisition and channel estimation and fined frequency acquisition in a receiver respectively and both fine and coarse frequency are associated with coarse and fine synchronization; the SIGNAL part contains the control information such as data rate, reserved bit, length, parity bit, tail, etc.; and in terms of modulation, the SIGNAL is transmitted with the most robust 1/2 A rate binary phase shift keying (BPSK) modulation; the DATA part is transmitted at the data rate dependent on the DATA type and indicated in the SIGNAL; the DATA part contains SERVICE bits, Physical Layer Service Data Unit (PSDU), tail, and pad bits; the SIGNAL and the SERVICE bits forms the PLCP header). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred as modified by Pathmasuntharam within the system of Sun because it would allow shortening new SIGNAL fields and removing redundant information from a new SIGNAL field. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Pathmasuntharam  would have been to make the new SIGNAL filed more efficient  as disclosed in Pathmasuntharam para 0061

Regarding claim 20: Sun discloses wireless communication device to generate a modulation signal according to a narrowband orthogonal multi-carrier modulation technology. However, Sun does not explicitly teach the wireless communication device according to claim 19, wherein the modulation signal includes a preset packet format (Pathmasuntharam, see paragraph[0032], FIG. 1, shows an Orthogonal frequency-division multiplexing (OFDM) physical layer convergence procedure(PLCP) frame format, the PLCP frame includes three parts: the PLCP preamble, the SIGNAL, and the DATA; where the PLCP Preamble is composed of a short training field (ST) or repetitions of a "short training sequence” and a long training field (LT) or two repetitions of a "long training sequence" preceded by a guard interval (GI), used for AGC (Automatic gain control) convergence, diversity selection, timing acquisition, and coarse frequency acquisition and channel estimation and fined frequency acquisition in a receiver respectively and both fine and coarse frequency are associated with coarse and fine synchronization; the SIGNAL part contains the control information such as data rate, reserved bit, length, parity bit, tail, etc.; and in terms of modulation, the SIGNAL is transmitted with the most robust 1/2 A rate binary phase shift keying (BPSK) modulation; the DATA part is transmitted at the data rate dependent on the DATA type and indicated in the SIGNAL; the DATA part contains SERVICE bits, Physical Layer Service Data Unit (PSDU), tail, and pad bits; the SIGNAL and the SERVICE bits forms the PLCP header). In view of the above, having the method of Sun and then given the well-established teaching of Kindred, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kindred as modified by Pathmasuntharam within the system of Sun because it would allow shortening new SIGNAL fields and removing redundant information from a new SIGNAL field. Furthermore, all references deal with same field of endeavor, thus modification of Sun  by Kindred  as modified by Pathmasuntharam  would have been to make the new SIGNAL filed more efficient  as disclosed in Pathmasuntharam para 0061

Conclusion

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476